Citation Nr: 1208341	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  04-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of left knee partial meniscectomy, evaluated as 10 percent disabling prior to June 13, 2006 and 20 percent disabling from June 13, 2006 to August 1, 2010.

2.  Entitlement to an increased rating for arthritis of the left knee, evaluated as 10 percent disabling prior to December 20, 2006.

3.  Entitlement to a rating greater than 30 percent for residuals of left total knee replacement since December 20, 2006.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to October 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

In May 2011, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims folder.

In July 2011, the Veteran submitted directly to the Board private treatment records which have not been reviewed by the RO.  In a written statement received in September 2011, the Veteran's representative waived RO consideration of this evidence in the first instance.  The Board may proceed accordingly.  38 C.F.R. § 20.1304(c).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the time period prior to August 18, 2004, the Veteran's left knee disability, status post multiple arthroscopic surgeries, was manifested by no more than mild instability or subluxation.

2.  On August 18, 2004, the Veteran's left knee disability, status post multiple arthroscopic surgeries including partial meniscectomies, is first factually shown to demonstrate pain, locking and effusion symptoms.

3.  For the time period from August 18, 2004 to August 1, 2010, the Veteran's left knee disability, status post multiple arthroscopic surgeries, was manifested by no more than moderate instability or subluxation.

4.  For the time period prior to December 20, 2006, the Veteran's left knee arthritis was manifested by motion loss no more than 10 degrees of extension and 60 degrees of flexion when considering functional impairment on use.

5.  The Veteran's residuals of left knee total replacement result in a cemented revision prosthesis in good alignment with no loosening, less than severe motion from 0 degrees of extension to at least 90 degrees of flexion even when considering functional impairment on use, moderate varus/valgus laxity of the collateral ligament, and mild weakness from the joint prosthesis.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for residuals of left knee partial meniscectomy have not been met for the time period prior to August 18, 2004, but the criteria for a 20 percent rating have been met since August 18, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257, 5258 (2011).

2.  The criteria for a 10 percent rating for arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5256-5263 (2011).

3.  The criteria for entitlement to a rating greater than 30 percent for residuals of left total knee replacement since December 20, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 5256-5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he is entitled to higher schedular ratings for his service-connected left knee disability.  He further argues that his service-connected disabilities, which include both knees, hypertension, right hallux valgus deformity and residuals of umbilical hernia repair, render him unable to obtain and maintain substantially gainful employment.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Under DC 5256, a 30 percent rating is warranted for ankylosis in favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, DC 5256.

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

The criteria of DC 5258 provide for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.

The Veteran has a history of left partial meniscectomy during active service.  The criteria of DC 5259 provide a 10 percent rating for symptomatic removal of semi-lunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  

The DC's that focus on limitation of motion of the knee are DC's 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The criteria of DC 5262 evaluate disability arising from impairment of the tibia and fibula.  A 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, DC 5262.

Finally, acquired, traumatic genu recurvatum with weakness and instability in weightbearing objective demonstrated warrants a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5263.

During the appeal period, the Veteran underwent left total knee arthroplasty.  The criteria of DC 5055 evaluate impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula). 

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 .  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to the provisions of DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The VA Office of General Counsel has also stated that removal of semilunar cartilage may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under DC 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DC's 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DC's 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports the presence or absence of the alleged symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2). 

Factual Summary

Historically, the Veteran served on active duty from March 1975 to October 1992.  He had military occupational specialties as a barber, sales and service specialist, and resale operations specialist.  During his active service, the Veteran had a history of four arthroscopic debridements of the left knee due to chronic instability secondary to anterior cruciate ligament tear with degenerative osteoarthritis.  He also underwent a left partial medial meniscectomy.

The Veteran filed his original service connection claim in August 1996.  An RO rating decision dated November 1996 granted service connection for residuals of left partial medial meniscectomy with arthritis, and assigned an initial 10 percent rating under DC 5010-5257.

By means of a rating decision dated November 1997, the RO revised the Veteran's disability rating for the left knee disability by awarding a 10 percent rating for instability due to left partial medial meniscectomy under DC 5257, and awarding a separate 10 percent rating for arthritis of the left knee under DC 5010.

In July 2001, the Veteran sought private treatment for left knee pain which had been interfering with his ability to perform activities.  Physical examination was significant for patellofemoral crepitance and medial joint line tenderness as well as positive anterior drawer and Lachman's tests.  X-ray examination demonstrated degenerative changes throughout with an almost complete obliteration of the medial compartment.  The Veteran was unemployed.  The examiner prescribed conservative treatment measures.

In October 2001, the Veteran filed a claim for an increased rating for left knee disability.  On an October 2001 private physician follow-up visitation, the Veteran reported left knee pain which made him miserable and unable to function on a daily basis.  Later that month, the Veteran underwent left knee arthroscopy with partial lateral meniscectomy and excision of loose bodies as well as chondroplasties of the lateral femoral condyle, the lateral tibial plateau, the medial femoral condyle, the medial tibial plateau, the patella and the femoral groove.

In a follow-up consultation in January 2002, the Veteran reported continued left knee discomfort to his private physician.  Examination was significant for patellofemoral crepitance and medial joint line tenderness.  The private physician prescribed Glucosamine Sulfate with Chondroitin, Celebrex and Darvocet.  Other treatment options included Synvisc injections.  A discussion the previous month noted the Veteran's eventual need for a total knee revision which hopefully could be avoided as long as possible. 

A February 2002 private physician follow-up consultation noted that the Veteran's left knee was more reasonable than previous as a result of his medications.  Physical examination was significant only for patellofemoral crepitance.  The Veteran was advised that he should avoid activities such as squatting, climbing, kneeling and prolonged walking.

On VA Compensation and Pension (C&P) joints examination in April 2002, the Veteran reported left knee pain with weight bearing and use.  He described obtaining no relief from his last left knee surgery.  He reported an inability to run.  Examination was significant only for a finding of mild crepitation when resuming an upright position.  Otherwise, the Veteran had full range of left knee motion, no instability, no swelling and no effusion.  The examiner offered diagnoses of status post-operative arthroscopic debridement of the left knee, and degenerative arthritis of the left knee.

By rating action dated April 2002, the RO awarded the Veteran a temporary total evaluation from October 31, 2001 to January 1, 2002 due to the left knee arthroscopy requiring a period of convalescence.  Effective January 1, 2002, a 10 percent evaluation for left knee instability was assigned under DC 5257.

In a statement received in September 2002, the Veteran submitted a notice of disagreement (NOD) with respect to the April 2002 RO rating decision.  He reported the potential for another left knee surgery.

An October 2002 VA clinical record noted that the Veteran's report of weight gain due to an inability to do any exercise as a result of bad knees.

In November 2002, the RO furnished the Veteran a Statement of the Case (SOC) on the issue of entitlement to an increased rating for left knee disability.

A December 2002 private treatment record noted the Veteran's report of progressive left knee problems over the last year.  The Veteran described doing pretty well while swimming at the YMCA until the onset of cold weather.  He generally described pain over the medial and anterior aspects of the left knee.  On examination, the left knee was in varus.  There was patellofemoral crepitus, and lateral joint line tenderness.  Otherwise, the left knee was stable absent effusion.  X-ray examination demonstrated medial and lateral compartment degenerative changes which appeared worse from the previous year.  The Veteran was advised to continue exercising as tolerated and to return for treatment as needed, which ultimately would require Synvisc injections and a total knee replacement.

In a statement received in December 2002, the Veteran reported problems with the left knee.  He described the need to wear a left knee brace due to pain as well as difficulty with moving, walking, and weight-bearing.  He requested a rating due to loss of cartilage with frequent episodes of locking, pain and limitation of movement.  The Veteran also requested a "DE NOVO REVIEW OF MY CLAIM."

On January 2, 2003, the RO sent the Veteran a letter which, in pertinent part, included the following explanation regarding his request for "de novo" review:

You previously filed a notice of disagreement with our decision dated May 6, 2002 for an increase in your service connected hypertension and left partial meniscectomy.  In your letter received September 23, 2002 you elected the traditional appeal process.  You were issued a Statement of the Case on November 21, 2002.  You can no longer elect a de novo review for this appeal.  You must either complete the Form I-9 "Appeal to the Board of Veterans Appeals" and return it to us within 60 days of the date of your Statement of the Case or clearly tell us in writing that you would like to withdraw your appeal.  If you withdraw your appeal, you can also file a new claim for an increase in your service-connected hypertension and left partial meniscectomy.  The issues you have stated of your left knee arthritis and right knee with arthritis were not addressed in our decision dated May 6, 2002 and are not part of your appeal.  We are treating your letter dated December 12, 2002 as a claim for an increase in your service-connected left knee arthritis and a request to reopen your claim for service connection of your right knee condition with arthritis.  If you wish to request a de novo review of your denial of right knee condition with arthritis, you must first file a formal notice of disagreement with that specific decision.  We are working on your claim, but need additional information and evidence....

(emphasis original).

In a VA Form 21-4138 filing received on January 23, 2003, the Veteran submitted the following statement:

THIS IS [IN] RESPONSE TO VA LETTER 317/VSC/PRE1/TAS, DATED JANUARY 2, 2003 REGARDING THE NOTICE OF DISAGREEMENT I FILED IN MAY 6, 2002 FOR AN INCREASE ON MY SERVICE CONNECTED DISABILITY FOR HYPERTENSION AND LEFT PARTIAL MENISCECTOMY.

I AM FORMALLY WITHDRAWING MY APPEAL AND REQUEST TO RE-OPEN MY CLAIM FOR INCREASE OF MY SERVICE CONNECTED DISABILITY OF HYPERTENSION AND LEFT PARTIAL MENISCECTOMY.

ATTACHED ARE VA FORM 21-4142.

PLEASE ADVISE AND THANK YOU.

At that time, the Veteran submitted a January 2003 progress note from his private orthopedic physician which noted that the Veteran had received some benefit in pain relief with use of a knee brace.

On VA C&P examination in January 2003, the Veteran reported that his last knee surgery in 2002 provided him no benefit.  He described constant left knee pain and throbbing.  His left knee became stiff when sitting for prolonged periods of time, and gave-way at times with prolonged standing.  He denied complaints of swelling, locking or true instability.  On examination, the Veteran presented wearing an unloader brace on the left knee.  He was described as terribly obese.  He walked with a normal gait absent limping.  There was no localized tenderness, swelling or effusion about the knee.  Patella grind test was negative.  His left knee motion was limited from 5 degrees to 90 degrees with flexion limited by obesity.  There was mild crepitation on flexion and extension movements.  The collateral and cruciate ligaments were intact.  The left knee measured 44 cm in circumference as opposed to 42 cm for the right knee.  The quadriceps circumferences were equal for each leg.  X-ray examination of the left knee demonstrated some narrowing of the medial compartment associated with degenerative changes as well as degenerative changes involving the patellofemoral joint.  The examiner offered a diagnosis of degenerative joint disease of the left knee.

By rating action dated June 2003, the RO denied ratings in excess of 10 percent for left partial meniscectomy, and arthritis of the left knee.  The Veteran has appealed this RO determination to the Board.

The Veteran underwent VA C&P joints examination for right knee disability in July 2003.  At that time, the Veteran reported a long-standing history of left knee disability resulting in increased weight bearing of the right knee.  On examination, the Veteran walked with a marked limp favoring the left knee.  Following x-ray examination, the VA examiner diagnosed degenerative joint disease of both knees.  The examiner opined that the Veteran had marked degenerative changes in the right knee which were attributable to a combination of wear and tear due to extensive weight as well as favoring of the service-connected left knee.

Notably, a July 2003 VA x-ray examination of the left knee described a 5 mm subluxation of the left knee with the distal tibia being displaced laterally in relationship to the distal femur.  An October 2003 VA clinical record recorded the Veteran's complaint of left knee pain of 6/10 severity.  

A March 2004 RO rating decision granted service connection for degenerative joint disease of the right knee, and assigned an initial 10 percent rating effective December 20, 2002.

In a statement received in August 2004, the Veteran described constant pain of the left knee with swelling from the knee to the ankle.  He had pain with walking, and placed more weight on his right knee.

On VA C&P joints examination in September 2004, the Veteran described hurting pain of the left knee joint aggravated by kneeling, squatting, and climbing.  He described other symptoms of grinding and grating, frequent popping, and occasional give-way.  He favored his left knee and limped during cold weather.  He reported an ability to walk unlimited distances.  His pain was alleviated with ice or heat, elevation, and propoxyphene.  The Veteran reported employment as an automobile mechanic.

On examination, the Veteran limped favoring his left leg.  The VA examiner commented that the Veteran's marked obesity caused difficulty with examination.  There appeared to be some synovial thickening about the left knee, but no definite effusion.  There was no localized tenderness.  Patellar compression was normal.  The left knee had range of motion from 0 to 90 degrees with moderate crepitation on movement.  The collateral and cruciate ligaments were intact.  The right knee measured 43.5 cm in circumference as opposed to 46 cm on the left.  The quadriceps were equal in circumference but the measurement was suspect due to marked obesity.  The Veteran had limitation of left knee motion due to pain.  The examiner commented that one would expect lack of endurance following repetitive use, especially since the Veteran reported aggravation of the left knee with kneeling, squatting and climbing.  The examiner offered diagnoses of status post multiple surgeries of the left knee, and traumatic arthritis of the left knee.

Thereafter, VA clinical records reflect a December 2004 visitation due to complaint of left knee pain with effusion.  A January 2005 orthopedic consultation included the Veteran's general complaint of left knee pain and swelling with the onset of ankle swelling in October 2004.  Examination of the left knee showed full range of motion (ROM), no effusion and stable ligaments.  The left ankle was significant for diffuse swelling.  The Veteran reported being unemployed for the last 4-5 years.  A January 2006 VA clinical record noted the Veteran's report of increased knee pain over the last 2 months.  He described a constant, sharp knee pain of 9/10 severity.

The Veteran was afforded a VA C&P examination by an orthopedic surgeon in June 2006.  At this time, the Veteran reported terminating gainful employment as an automobile mechanic in 2002 due to severe pain and instability of the left knee.  This employment had required squatting and kneeling which he could no longer perform.  The Veteran described increased left knee pain with household chores that required standing or walking long distances.  He described a sharp, dull and burning pain that was constantly flared, and directly proportioned to the extent of his standing or walking.  He also reported give-way, popping, clicking and swelling.  

On examination, the Veteran demonstrated a moderate, antalgic gait of the left lower extremity.  He ambulated without the aid of an orthopedic assistive device.  The left knee demonstrated an 8 degree varus deformity.  There was 2+ effusion of his knee.  He had severe pain to palpation over the mediolateral joint line space which was reproduced with passive range of motion.  There was marked loss of motion with a -5 degree of extension to 0 and forward flexion to 80 degrees.  There was a 2+ collateral laxity and a 1+ anterior cruciate laxity instability pattern.  The calf circumference was 47 cm on the right and 48 cm on the left.  Quadriceps circumference was 47 cm on the right and 59 cm on the left.  There were positive anterior drawer and Lachman's tests, but a negative McMurray's examination.  There was moderate patellofemoral crepitus with terminal extension.  X-ray examination was interpreted as showing marked narrowing in the mediolateral joint line space as well as the patellofemoral joint.  The examiner offered a clinical impression of status post multiple surgeries of the left knee with resultant severe tricompartmental osteoarthritis.

With respect to functional impairment on use, the June 2006 VA examiner stated as follows:

As per Deluca versus Brown the patient was placed on a level treadmill at a standard 1.2 mile per hour walking rate.  This was too brisk for the patient and reduced to 0.8 miles per hour.  After 45 seconds treadmill testing had to be discontinued as the patient developed a severe antalgic gait, left lower extremity, in reference to his service-connected left knee.  Reexamination of the patient's left knee demonstrated further loss of range of motion with a -10 degrees extension to 0, forward flexion to 60 degrees and the patient maintained a severe antalgic gait.  At the present time, this patient's service-connected left knee condition with severe tricompartmental osteoarthritis would give him difficulty with standing for protracted periods of time and walking long distances.  The patient's left knee would prevent any squatting or kneeling.  The patient's arthritis is advanced to a point that he is [in] need of a left total knee arthroplasty.  The patient would be rated [as] a very limited community ambulatory without the aid of an orthopedic assistive device.

A September 2006 private orthopedic consultation report recorded the Veteran's complaint of progressively worse left knee pain with locking and catching.  He had swelling with use.  He could walk for several hours until the pain required him to rest.  On examination, the Veteran's left knee had motion from 0 to 120 degrees with medial aspect pain beyond 120 degrees of flexion.  There was significant crepitance with range of motion.  The Veteran was tender around the patella and medial joint line, and less so on the lateral joint line.  The knee was stable to valgus and varus stress.  The anterior cruciate ligaments (ACL) and posterior cruciate ligaments (PCL) were stable to testing.  There was a negative dial test.  X-ray examination demonstrated severe joint disease of the medial and patellofemoral compartments with bone on bone contact shown on the standing films.  The examiner offered a diagnosis of severe left knee osteoarthritis.  An unloader brace and physical therapy was prescribed.  

A September 2006 private examination report generally noted left knee pain with decreased range of motion.

An October 2006 private orthopedic physician follow-up consultation reflected the Veteran's report of continuing left knee pain interfering with his activities of daily living.  Examination findings remained essentially unchanged, and the Veteran was referred for an evaluation for a total left knee replacement.

By means of a rating decision dated October 2006, the RO increased the disability evaluation for residual laxity status post partial meniscectomy to 20 percent effective the date of the VA examination on June 13, 2006.

A November 2006 private orthopedic consultation report recorded the Veteran's description of a constant, dull left knee pain of 9/10 severity which was restricting his activities of daily living, work, recreation and sleep.  He could not walk more than half a block due to pain, and walked with a cane.  On examination, the Veteran demonstrated a 5 degree varus deformity with a 5 degree flexion contracture of the knee.  His gait was antalgic protecting the left lower extremity.  There was no swelling, erythema or warmth.  There was diffuse tenderness on the knee joint mainly along the patellofemoral and medial joint lines.  Quadriceps wasting was present.  Active and passive motion was from -5 to 80 degrees associated with pain and crepitus.  There was no instability.  The examiner found that the Veteran undoubtedly required total knee arthroplasty due to severe clinical and radiologic osteoarthritis.

A pre-operative examination of the Veteran's left knee in December 2006 revealed range of motion from 0 to 90 degrees with negative Lachman's, anterior drawer and posterior drawer tests.  On December 20, 2006, the Veteran underwent left total knee replacement premised on a diagnosis of severe osteoarthritis of the left knee.  He subsequently underwent physical therapy.

Notably, in a January 2007 statement, the Veteran argued that his award of a 20 percent rating for residual laxity status post partial meniscectomy should extend to the date he filed his claim for an increased rating in "2004."

In July 2007, the Veteran sought an additional private orthopedic consultation due to left knee pain after stepping awkwardly off a step and twisting his knee.  He reported pain of 5/10 severity.  On examination, the Veteran had a normal station with an antalgic gait.  There was tenderness about the medial aspect of the left knee, worse over the pes anserine.  The left knee had motion from 0 to 100 degrees with no varus or valgus laxity.  Quadcriceps strength was 5/5 and symmetrical.  X-ray examination demonstrated a total knee arthroplasty in good position with no evidence of loosening.  The examiner offered an assessment of status post left total knee arthroplasty status post knee strain.

A follow-up private orthopedic consultation in September 2007 noted the Veteran's report of a deep, aching left leg pain with continued limping and occasional warmth.  He described difficulty with getting up and getting going.  He localized the pain to the medial and lateral aspects of the knee which worsened with activity.  Examination demonstrated a minimal amount of swelling about the knee.  There was active and passive motion from 0 to 100 degrees with pain in the anterior aspect of the knee beyond 100 degrees.  The Veteran was tender on his medial femoral condyle near the area where the prosthesis met the femur.  The prosthesis stability appeared normal.  Muscle strength was 4+/5 in the quadriceps.  The examiner thought that the Veteran was likely having patellofemoral pain from his left total knee which could be alleviated with rehabilitation and strengthening. 

A September 2007 VA clinical record noted the Veteran's complaint of a constant aching and throbbing left knee pain of 6/10 severity.  He reported difficulty with prolonged standing.  On subsequent visitations, the Veteran reported a pain level ranging from 2-5/10 severity.  He was prescribed 500 mg/5 mg acetaminophen/hydrocodone tablets, 1 tablet every 8 hours.

By rating action dated December 2007, the RO awarded the Veteran a 100 percent convalescence rating effective December 20, 2006.  Effective February 1, 2008, a 30 percent evaluation was assigned.

In pertinent part, an August 2008 private orthopedic examination report reflected the Veteran's complaint of left knee pain which increased with activities such as getting in and out of a car, going down stairs, prolonged standing and prolonged walking.  He located his left knee pain at the anterior joint line.  Examination of the left knee was significant for tenderness over the medial and lateral joint lines and tenderness pressing down over the patella.  Flexion limited to 100 degrees.  X-ray examination demonstrated a complete collapse of the left knee joint line even with the prosthesis.  The examiner offered an impression of complication of left total knee replacement.  A left total knee revision was scheduled.

In October 2008, the Veteran underwent revision of left total knee replacement.  The post-operative diagnosis was overstuffed anterior compartment and painful total knee replacement, loose, with instability in extension and flexion.

By rating action dated June 2009, the RO awarded the Veteran a 100 percent convalescence rating for left knee total revision effective October 20, 2008.  Effective December 1, 2008, a 30 percent evaluation under DC 5055 was assigned. 

Thereafter, the Veteran's follow-up treatment records with his private orthopedic doctor reflect that the Veteran underwent physical therapy.  His left knee flexion measured 95 degrees in November 2008, 110 degrees in December 2008, 116 degrees in January 2009 and 115 degrees in April 2009.  In April 2009, the Veteran reported riding a stationary bike 90 minutes every other day and walking more in the neighborhood.  He was planning to start coaching football in the next few weeks.  His left knee demonstrated full extension.  However, the Veteran reported right knee problems.  In May and August 2009, the Veteran received right knee injections of 8 cc's of 1 percent lidocaine with 80 mg. of Depomedrol.  He was coaching football, and anxious to return to finish coaching before getting a right total knee replacement.  In October 2009, the Veteran reported doing very well and being very happy with the results of his left total knee replacement.  An x-ray examination demonstrated a cemented revision prosthesis in good alignment with no loosening.  At that time, the Veteran decided to go forward with a right total knee replacement.

The Veteran underwent additional VA C&P examination in December 2009.  The Veteran generally described residual shooting pain in the left leg following his left total knee revision.  He had a fair response to treatment with Lortab tablets when needed (prn).  He used a cane "[e]very now and then" when the left knee became sore and unbearable.  The Veteran reported symptoms of pain, stiffness and popping, but denied deformity, give-way, instability, weakness, incoordination, dislocation, subluxation, locking, effusions, or symptoms of inflammation.  He had weekly flares of severe pain, which lasted a few hours in duration, precipitated by prolonged walking or activity such as biking.  His standing was limited to a few minutes, and his walking was limited to a few yards.  

On physical examination, the Veteran had an antalgic gait with no evidence of abnormal weight bearing.  There was crepitation and clicking/snapping.  There was moderate varus/valgus laxity of the collateral ligament, but no instability of the anterior/cruciate ligaments.  There was subpatellar tenderness.  The examiner found mild weakness from the joint prosthesis.  The left knee demonstrated motion from 0 to 105 degrees with pain beginning at 105 degrees.  There was no objective pain following repetitions or additional limitations after three repetitions of movement.  There was no joint ankylosis.  The Veteran reported his occupation as a football coach volunteer.  The examiner offered a diagnosis of status post revision of left total knee replacement with residuals.  This disability was determined to have a severe effect on activities such as chores, shopping, exercise, sports, recreation, and traveling; and a mild effect on activities such as bathing, dressing, toileting, grooming and driving.

Thereafter, the Veteran's private orthopedic records include a December 2009 pre-operative evaluation of the right knee which reported x-ray findings of joint disease with an 80 percent medial joint line collapse as well as some mild shifting and widening of the lateral compartment.  On January 10, 2010, the Veteran underwent right total knee replacement due to a diagnosis of degenerative arthritis of the right knee.

Thereafter, the Veteran's private orthopedic treatment records primarily describe the Veteran's follow-up treatment for right knee pain from April to June 2010.  The Veteran required revision of right total knee replacement in June 2010.

A September 2010 follow-up private orthopedic consultation included the Veteran's report of a decrease of right knee pain.  The Veteran had been working out with his wife and losing weight.  Examination resulted in an impression of unremarkable right total knee replacement.

The Veteran underwent additional VA examination in January 2011.  At that time, he reported a persistent, near-constant soreness of his left total knee arthroplasty.  He had occasional pain, give-way, weakness, easy fatigability, and low endurance.  He was unable to use stairs.  He had flare-ups with increased pain and swelling that occurred with weather changes or stepping off curbs.  At these times, he often fell due to knee weakness and give-way.  He achieved minimal relief with aspirin, and did not use narcotic medications due to lack of tolerance.  He had recently applied for a left knee brace, and occasionally ambulated with a right-handed cane during flare-ups.  The Veteran did not work due to his bilateral knee disability.  He had past experience working in a chicken processing plant as well as being a part-time mechanic.  His left knee disability interfered with activities of daily living such as household work and chores.  He occasionally needed assistance around the house.  He had previously been right lower extremity dominant, but was now left lower extremity dominant.

On examination, the Veteran walked with a slight antalgic, waddling gait.  There was no knee brace or ambulatory assistive device present.  There was no evidence of ankylosis, inflammatory arthritis or effusion.  There was tenderness to palpation at the medial and lateral joint lines.  There were no functional limitations on standing or walking during the examination.  There was no evidence of abnormal weightbearing.  The left knee had active extension to 0 degrees without pain, and flexion to 90 degrees with pain at 90 degrees.  On repetitive testing, there were no limitations due to painful motion, fatigue, weakness, incoordination, or additional loss of motion.  There was full quadriceps and hamstring strength.  There was no instability with the medical collateral ligament (MCL) and lateral collateral ligament (LCL) being intact.  There was no anterior or posterior instability with the anterior collateral ligament (ACL) and posterior collateral ligament (PCL) having been substituted for the left total knee arthroplasty.  McMurray testing was not conducted due to the absence of the medial and lateral menisci.  The examiner provided a diagnosis of residuals of left revision total knee arthroplasty, and provided the following opinion:

Opinion was requested as to the extent and severity of the postoperative left knee functional impairment.  The [V]eteran does have some functional limitations due to the residuals of his left revision total knee arthroplasty.  He reports that he is unable to work any longer due to both the left knee condition as well as the right knee condition, requiring a right total knee arthroplasty in the past.  He does report a moderate amount of soreness and occasional severe pain that does occur with the knee.  As far as his functional impairment goes, I do not believe that the [V]eteran would be able to do any strenuous activities due to his functional impairment.  I doubt he would be able to maintain any meaningful employment due to the functional impairment following his revision left total knee arthroplasty.

Unless otherwise stated in Addendum to Joint, Feet and Spine worksheets: this C&P report, no painful motion was objectively noted and on repetitive testing range of motion values were unchanged from baseline testing without pain, fatigue, weakness, or incoordination.

A more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis.

At his hearing in May 2011, the Veteran described walking with a strong limp with limited ability to bend.  He had left knee pain and swelling with walking and standing.  He further described popping and give-way.  He had a history of painful knee locking two to three times per day, depending on his level of activity, before and after his left total knee arthroplasty.  At times, the Veteran used either a cane or wheelchair.  Prior to 2006, the left knee was grinding together with give-way and falling episodes.  He used a Don Joy brace due to knee instability.  He was afraid to walk stairs due to the potential for give-way.  In general, the Veteran had not noticed any difference in pain severity before or after his left knee surgeries.  His only functional improvement since the surgeries involved less knee grinding.  

With respect to pain, the Veteran and his spouse described the Veteran as taking three Lortabs per day and using a pain cream ointment.  He rode a stationary bicycle which loosened his muscles and lessened the pain.  He shied away from pain medications when possible.

The Veteran's spouse testified that the Veteran had been unable to work due to his bilateral knee disability.  He was limited in performing prior activities such as being able to kneel to work on cars.  She described him as performing a "little bit of stuff around the house."  He could not walk long distances due to knee pain.  He also had swelling of the knee and ankles with a doubling in size.

Thereafter, the Veteran's private orthopedic records include a May 2011 follow-up note regarding the service-connected right knee disability.  The Veteran described himself as a very active individual by coaching several teams.  He was experiencing right knee pain, which the examiner evaluated for potential infection versus a loose baseplate.  It was noted that the Veteran was a very large individual who needed to resume an exercise routine.  X-ray examination, bone scan and laboratory testing were unremarkable.  A June 2011 follow-up record noted that the Veteran experienced more discomfort in his right knee as opposed to the left.  His right knee bothered him while walking causing a waddling.  It was noted that the Veteran slowly arose from a chair.  The Veteran was advised to begin a normal walking routine, and getting a mirror to watch himself walk as he was starting to experience back pain.  He was given a prescription of Nucynta with no refills, and to follow-up in 1 year.

Analysis

At the outset, the Board notes that the claim on appeal stems from a January 2003 claim for an increased rating filed by the Veteran.  Notably, in January 2003, the Veteran unequivocally elected to withdraw a prior appeal with respect to an April 2002 RO rating decision.

The Board also observes that, on December 20, 2006, the Veteran underwent left total knee replacement.  This surgery necessarily terminated the prior ratings based upon arthritis with limitation of motion under DC 5003, as well as instability due to the history of partial medial meniscectomy under DC 5257, in lieu of a schedular rating for prosthetic replacement of a knee joint under DC 5055.  

Thus, the Board finds that the RO has correctly phrased the issues on appeal as it pertains to the disability ratings for arthritis with limitation of motion and instability due to left partial meniscectomy prior to the left knee replacement.  The Board has also added to the title page the issue of the proper rating for left knee disability after the left knee replacement for which the RO has implicitly denied a rating greater than 30 percent.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). 

A.  Residuals of left knee partial meniscectomy prior to June 13, 2006

Applying the criteria to the facts of this case, the Board finds that a rating greater than 10 percent for left knee partial meniscectomy with instability have not been met for any period of time prior to August 18, 2004, but that a higher 20 percent rating based upon dislocated semilunar cartilage under DC 5258 have been met since August 18, 2004.  In this respect, the credible lay and medical evidence reflects that the Veteran's left knee disability, status post multiple arthroscopic surgeries including partial meniscectomies, was manifested by no more than mild instability or subluxation; however, it is first factually shown that the Veteran began to experience pain, locking and effusion symptoms on August 18, 2004.

The relevant record is significant for the Veteran's subjective sensation of left knee give-way with prolonged use for which he wore a left knee brace.  A December 2002 private examination noted that the left knee was in varus while a July 2003 x-ray examination report described a 5 mm subluxation of the right knee with the distal tibia being displaced laterally in relationship to the femur.

However, private examination in December 2002 as well as VA C&P examinations in January 2003 and September 2004 contain unambiguous findings that the left knee was stable with the collateral and cruciate ligaments being intact.  Similarly, a January 2005 VA orthopedic consultation described the Veteran's left knee as having stable ligaments.  In fact, there is no clinical description of significant left knee instability during the appeal period prior to June 13, 2006.

Overall, the clinical findings of no significant left knee instability by the private and VA examiners in December 2002, January 2003, September 2004 and January 2005 provide strong probative evidence against a rating greater than 10 percent for left knee instability for the time period prior to June 13, 2006.  

In this case, the Veteran credibly describes occasional give-way sensation of the left knee and argues that the clinical findings by the VA C&P examiner in June 2006, which found moderate left knee instability, has been present since the inception of the appeal.  However, the record contains 4 separate evaluations from December 2002 to January 2005 that consistent found a stable left knee joint.  The Board finds that the actual clinical findings by these physicians hold greater probative weight than the Veteran's subjective sensations and beliefs, as these clinicians have greater expertise and training than the Veteran in evaluating the extent and severity of the Veteran's actual, clinical orthopedic instability or subluxation of the left knee.

The Board further observes that the January 2003 VA C&P examiner commented that, while the Veteran described left knee give-way with prolonged standing, he did not complain of "true instability.  This examiner impression of what the Veteran is actually describing holds some probative weight against this claim.

Accordingly, the Board finds that a rating greater than 10 percent for left knee instability under DC 5257 is not warranted for any time during the appeal period prior to June 13, 2006.

However, the record includes a statement from the Veteran received on August 18, 2004 wherein he reports episodes of left knee pain and swelling.  He had vaguely referred to locking symptoms in a December 2002 statement, but denied locking during a January 2003 VA C&P examination.  The medical evidence is first significant for a finding of synovial thickening but no definite effusion on VA C&P examination in September 2004.  Thereafter, the Veteran began seeking VA treatment for recurrent effusion episodes in December 2004.  VA C&P examination in June 2006 conclusively described 2+ left knee effusion.

As addressed more fully below, the Veteran also expressed pain with knee motion which can also be considered a factor based upon meniscal injury diagnostic criteria.  See VAOPGPREC 9-98 (Aug 14, 1998).  Resolving reasonable doubt in favor of the Veteran, and by application of the approximating provisions of 38 C.F.R. § 4.7 with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran's left knee disability, status post partial meniscectomy, more nearly approximated the criteria for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  Thus, a 20 percent evaluation is awarded under DC 5258 effective August 14, 2004 which is the day the Veteran first reported effusion symptomatology.

However, the 20 percent rating under DC 5258 is the maximum available rating for this aspect of the disorder.  The question remains, however, whether a higher rating still may be awarded for left knee instability under DC 5257 since August 2004.

Applying the criteria to the facts of this case, the Board finds that a rating greater than 20 percent for left knee partial meniscectomy with instability have not been met for any period of time since August 18, 2004.  In this respect, the credible lay and medical evidence reflects that the Veteran's left knee disability, status post multiple arthroscopic surgeries, was manifested by no more than moderate instability or subluxation.

The record reflects that, on June 13, 2006, the Veteran underwent VA C&P examination which found an 8 degree varus deformity with 2+ collateral laxity and 1+ anterior laxity instability pattern.  The RO had assigned a 20 percent rating based upon this examination report (which has been supplanted by the 20 percent rating now awarded under DC 5258 for an earlier period of time).  As held in the previous section, none of these findings were present on any examination and the Board simply cannot ascertain from the lay and medical evidence that this aspect of disability existed prior to June 13, 2006.

The additional evidence during this time period includes private orthopedic consultations in September 2006, November 2006 and December 2006 which noted a 5 degree varus deformity with 5 degree flexion contracture, but otherwise reported that the left knee joint was clinically stable to testing.  These records reflect the Veteran's lay report of left knee pain with locking and catching symptoms.  He did not specifically report instability symptomatology.

Overall, the Board finds that the clinical findings by the VA examiner in June 2006 and private orthopedic doctors in September 2006, November 2006 and December 2006, describe left knee instability or subluxation which is no more than moderate in degree.  While the Veteran is shown to have been prescribed a knee brace, it is not shown that there was actual clinical instability or subluxation which meets or more nearly approximates the criteria for a 30 percent rating under DC 5257.

Again, the Board does not doubt the sincere beliefs of the Veteran that he manifested a greater level of instability/subluxation disability.  However, the actual clinical findings by the VA examiner and private physician hold greater probative weight than the Veteran's subjective sensations and beliefs, as these clinicians have greater expertise and training than the Veteran in evaluating the extent and severity of the Veteran's actual, clinical orthopedic instability or subluxation of the left knee.

Accordingly, the Board finds that a rating greater than 20 percent for left knee instability under DC 5257 is not warranted for any time during the appeal period from since August 18, 2004.  The Board incidentally notes that the 20 percent rating under DC 5257 was maintained after the left knee replacement due to the RO's error in not timely severing this rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Ortiz, 274 F.3d 1361 (Fed. Cir. 2001);

C.  Arthritis of the left knee prior to December 20, 2006

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 10 percent rating have not been met for any time during the entire appeal period.  In this respect, the credible lay and medical evidence reflects that the Veteran's left knee arthritis was manifested by motion loss no more than 10 degrees of extension and 60 degrees of flexion with consideration of functional impairment on use.

Historically, the Veteran has a history of multiple arthroscopic left knee surgeries.  He was advised of the eventual need for a total knee replacement in 2002.  The VA and private clinical records reflect a credible history of left knee pain exacerbated with use such as prolonged walking or standing.

The Veteran had multiple range of motion tests performed during the appeal period with findings ranging from 5 to 90 degrees (VA C&P examination in January 2003), 0 to 90 degrees (VA C&P examination in September 2004), -5 to 80 degrees (VA C&P examination in June 2006), 0 to 120 degrees (private orthopedic consultation note dated September 2006), -5 to 80 degrees (private orthopedic consultation note dated November 2006) and 0 to 90 degrees (private orthopedic consultation note dated December 2006).

Otherwise, the Veteran's left knee motion was described as full (VA clinical record dated January 2005, and as markedly limited (VA C&P examination in June 2006).

In general, these above-mentioned range of motion findings fall short of the requirements for compensable limitation of motion under DC 5260 (requiring flexion limited to 45 degrees) and DC 5261 (requiring extension limited to 10 degrees).

However, the January 2003 VA C&P examination did not evaluate the extent, if any, of functional impairment on use.  The September 2004 VA examiner commented that lack of endurance on repetitive use would be expected, but this examiner did not express whether functional impairment on use would result in any additional range of motion loss.  The private orthopedic examinations were not concerned with evaluating functional impairment on use in terms of additional loss of range of motion.

In this context, the Veteran underwent a comprehensive functional limitation evaluation by a VA orthopedic surgeon in June 2006.  This examiner found that the Veteran had a range of motion from -5 to 80 degrees before repetitive testing, which is similar to the findings of the January 2003 VA C&P examiner and the private examiner in November 2006.  Significantly, after 45 seconds of treadmill testing which had to be discontinued due to the onset of a severe antalgic gait, the Veteran had a functional limitation of motion measured as -10 degrees to 60 degrees.

As noted above, VA has a duty to give consideration to the extent, if any, of functional loss due to pain, weakness, fatigability, incoordination and pain on use pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The June 2006 VA C&P examination demonstrated that, when taking into account these factors, the Veteran met the criteria for a 10 percent rating for extension limited to 10 degrees under DC 5261.  The Veteran's motion loss for flexion, however, fell well short of the criteria for a compensable rating under DC 5260 (45 degrees).

Overall, while the Board could award a 10 percent rating directly under DC 5260 this rating consideration would merely supplant the 10 percent rating assigned under DC 5003, which explicitly states that a rating is only to be assigned when limitation of motion of the specific joint involved is noncompensable under the appropriate DC evaluating motion loss.  Overall, the Board finds that the extent of the Veteran's functional loss on use does not warrant consideration of a rating greater than 10 percent for arthritis with limitation of motion for any time during the appeal period.

The Board further finds no basis to award a rating greater than 10 percent under any other applicable diagnostic code.  In this respect, there is no credible lay or medical evidence of ankylosis, or impairment of the tibia and fibula.  As such, the criteria of DCs 5256 and 5262 do not apply.  Higher schedular ratings are not available based upon removal of semilunar cartilage (DC 5259) or genu recurvatum (DC 5263).  

In so deciding, the Board finds that the Veteran's descriptions of left knee pain with limitation of motion to be entirely credible.  However, the Veteran has not specifically described extension limited to 15 degrees or flexion limited to 45 degrees for consideration of a higher rating.  The current findings from the qualified physicians measure motion in both planes which fall well short of the criteria for a higher rating.  Overall, the Board finds that the objective clinical findings by the physicians greatly outweigh the Veteran's contentions, as these examiners used a goniometer to more accurately measure the Veteran's actual range of left knee motion. 

In short, the Board finds that the credible lay and medical evidence in this case does not demonstrate that the Veteran met the criteria for a rating greater than 10 percent for arthritis with limitation of motion for any period of time during the appeal.  The statements of the Veteran have been considered, but the Board finds that these statements are outweighed by the objective findings of VA physicians who have more accurately measured left knee motion with use of a goniometer.  As the preponderance is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107.  The claim, therefore, is denied. 

D.  Residuals of left total knee replacement since December 20, 2006.

Finally, the record reflects that the Veteran underwent left total knee replacement on December 20, 2006 with revision in October 2008.  The RO has assigned the minimum 30 percent evaluation under DC 5055.

Applying the criteria of DC 5055 to the facts of this case, the Board finds that the criteria for a rating greater than 30 percent for residuals of left knee total replacement since December 20, 2006 have not been met at any time.  In this respect, the credible lay and medical evidence demonstrates that the Veteran's residuals of left knee total replacement result in a cemented revision prosthesis in good alignment with no loosening, less than severe motion from 0 degrees of extension to at least 90 degrees of flexion even when considering functional impairment on use, moderate varus/valgus laxity of the collateral ligament, and mild weakness from the joint prosthesis.

In an October 2009 follow-up visitation, the Veteran's private physician found by x-ray examination that the Veteran had a cemented revision prosthesis in good alignment with no loosening.  There is no competent evidence of malunion or nonunion involving the prosthesis.

With respect to range of motion, the Veteran's range of motion tests performed after the left knee arthroplasty and revision (excluding the period of convalescence between December 2006 and February 2008 as well as the period of convalescence from October 20, 2008 to December 1, 2008) has shown findings ranging from 100 degrees of flexion (private orthopedic examination note dated August 2008), 110 degrees of flexion (private orthopedic examination note dated December 2008), 0 degrees of extension to 105 degrees of flexion (VA C&P examination dated December 2009), and 0 degrees of extension to 90 degrees of flexion (VA C&P examination dated January 2011).

Otherwise, the Veteran's clinical records described full extension (private orthopedic examination note dated April 2009).

Overall, the private clinical records, the December 2009 VA C&P examination report and the January 2011 VA C&P examination provide highly probative evidence against a compensable rating for the left knee disability based upon limitation of motion under DC's 5260 and/or 5261, showing left knee motion from 0 degrees of extension to at least 90 degrees of flexion.

The Board also finds no basis to award a higher rating based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  Following his left knee replacement and revision, the Veteran has described persistent knee soreness with occasional pain, give-way, weakness, easy fatigability and low endurance.  He reported exacerbations with weather changes and stepping off of curbs.  In May 2011, he testified to an inability to use stairs with locking episodes.

However, the December 2009 VA examiner only found left knee pain beginning at 105 degrees with no additional limitations with repetitive testing.  Similarly, the VA examiner in January 2011 found no pain with knee extension and pain beginning at 90 degrees of flexion.  On repetitive testing, there were no additional limitations due to painful motion, fatigue, weakness, incoordination or additional loss of motion.  This examiner also described the Veteran as having no functional limitations with standing or walking.  The private clinical records do not reflect any significant residuals.  To the contrary, these records describe the Veteran's report of "doing very well" and being very active in coaching sports.  In fact, the most recent record in June 2011 recommended that the Veteran begin a normal walking routine.

Overall, the Board finds that the specific clinical findings pertaining to potential functional loss of use by the VA examiners fall well short of meeting, or more nearly approximating, the criteria for compensable motion loss under DCs 5260 and 5261.  Notably, the Veteran himself does not specifically describe motion loss comparable to flexion limited to 45 degrees or extension limited to 10 degrees.  As such, further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45. 

Turning to the issue of instability, the VA C&P examination in December 2009 described moderate varus/valgus laxity but no instability of the anterior/cruciate ligaments.  On the other hand, the VA C&P examiner in January 2011 found no evidence of instability at all with full quadriceps and hamstring strength.  The private clinical records do not reflect any assessments of left knee instability.

Overall, the Board finds that the clinical findings by the VA examiner in December 2009 at best describe moderate left knee instability which is commensurate with a lower 20 percent rating.  While the Veteran describes give-way sensation with falling episodes, the actual clinical findings by the VA examiners and private physicians hold greater probative weight than the Veteran's subjective sensations and beliefs, as these clinicians have greater expertise and training than the Veteran in evaluating the extent and severity of the Veteran's actual, clinical orthopedic instability or subluxation of the left knee.

Finally, the VA C&P examinations in 2009 and 2011 as well as the private clinical records generally describe left knee tenderness, an antalgic gait, crepitus, mild weakness of the prosthesis joint, and full quadriceps and hamstring strength.  In totality, the Veteran's residuals of left knee total replacement is shown to result in motion from 0 degrees of extension to at least 90 degrees of flexion even when considering functional impairment on use, moderate varus/valgus laxity of the collateral ligament, and mild weakness from the joint prosthesis.  

Clearly, the Veteran's objective findings fall well short of meeting or more nearly approximating chronic residuals consisting of severe painful motion or weakness in the left lower extremity.  The Board is also of the opinion that the 30 percent rating assigned under DC 5055 adequately portrays the level of disability attributable to the residuals of left knee arthroplasty.  In this respect, the Veteran had one finding of moderate collateral instability which was not replicated on a subsequent examination with noncompensable motion loss which is not painful until the end stages of motion.  

Overall, the Board does not find an intermediate degree of left knee total replacement residuals between the assigned 30 percent rating and the maximum 60 percent schedular rating under DC 5055.  Thus, this aspect of the claim is denied.

In so deciding, the Board finds that the Veteran's general complaints of left knee pain with functional impairment on use, including additional pain, weakness, lack of stamina and fatigue, are credible.  Clearly, as stated by the VA examiner in January 2011, the Veteran's left knee arthroplasty precludes him from engaging in any strenuous activities due to functional impairment.  

However, when applying the applicable the criteria to the lay and medical evidence of record, the Board finds that the specific clinical findings by the trained clinicians hold significantly greater probative value than the Veteran's generalized allegations.  In this respect, these clinicians have provided specific findings for range of motion based upon use of a goniometer, and have utilized their clinical experience and training in evaluating the presence or absence of a multitude of clinical findings, including the severity of those symptoms.  Overall, the Board finds that these specific findings greatly outweigh the Veteran's generalized descriptions, as the VA clinicians have greater expertise and training than the Veteran in speaking to the issues at hand.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating greater than 30 percent for residuals of left total knee replacement.  As such, the benefit of the doubt rule, therefore, is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

On review of the record, the Board finds that all aspects of the Veteran's left knee disability are adequately encompassed in the assigned schedular ratings.  With respect to this disability, the Board has considered rating criteria speaking to symptomatology involving motion loss, functional limitations on use, instability, effusion and locking episodes, and residuals of left total knee replacement.  In awarding a 20 percent rating under DC 5258, the Board combined multiple factors to approximate the level of disability manifested.  The Board finds no unusual medical or functional limitations attributable to these disabilities not contemplated by the schedular ratings assigned.  Furthermore, the Board observes that higher schedular ratings are potentially warranted, but the facts show that the Veteran does not possess the level of disability warranting higher ratings still.

As the assigned schedular evaluations are deemed adequate, there is no basis for extraschedular referral under 38 C.F.R. § 3.321(b).  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted. 

The Board also observes that the Veteran claims unemployability.  As such, the Board finds that a claim for entitlement to TDIU has been reasonably raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 CFR 3.155(a)); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (holding that TDIU "is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating").  This aspect of the appeal is addressed in the remand portion of the decision.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Veteran filed his claim for an increased rating in January 2003.  A post-adjudicatory December 2003 RO letter fully complied with the generic content requirements expected in the increased rating claims at hand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, the Veteran was advised of the types of evidence and/or information deemed necessary to substantiate the claims, and the relative duties on the part of the Veteran and VA in developing his claims.  He was specifically advised to submit evidence showing that his disability had worsened, which could include statements from his doctor containing physical and clinical findings, the results of any laboratory tests or x-rays, and the dates of examination or tests.  He could also submit statements from other individuals who were able to describe from their knowledge and personal observations in what manner his disability had worsened.  He was further advised that he could submit his own statement describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability. 

With respect to the timing of this notice, the RO sent the Veteran compliant notice approximately 3 months after the initial adjudication in June 2003.  The claim has subsequently been readjudicated in the July 2004 SOC, which cured the timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In March 2008, the Board remanded this case in part to send a corrective notice according to the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) (Vazquez-Flores I).  A July 2008 RO letter advised the Veteran how VA determines disability ratings, how VA determines effective dates, and advised him of the specific criteria for evaluating a knee disability.  This letter was actually more extensive than necessary as the United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require daily life evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).

In any event, the Veteran's claims were again readjudicated in Supplemental SOC's dated October 2010 and January 2011 further curing any timing deficiency.  Overall, the Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his May 2011 hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Thus, the Board finds that no prejudice accrues to the Veteran in proceeding to adjudicate his claims at this time.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all relevant private and VA clinical records pertinent to the time periods at issue.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf, that are relevant to the issues being decided on appeal.  

A January 2007 RO query reflected that the Social Security Administration (SSA) had denied a claim for disability benefits.  In July 2008, SSA informed VA that they were unable to locate any medical records despite an exhaustive and comprehensive search.  It was further indicated that further search efforts would be futile.  By letter dated August 2008, the RO informed the Veteran of their inability to obtain SSA records.  The Board has no further duty to obtain such records.  

The Veteran was last afforded VA examination of his knees in January 2011.  This examination report contains all findings necessary to decide the claims in detail, including evaluations as to whether there is additional loss of motion in the left knee joints due to functional impairment.  Since this VA examination, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms involving the left knee disability to the extent that higher schedular ratings may be possible.  Thus, there is no duty to provide further medical examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this AVLJ sought testimony from the Veteran and his spouse concerning left knee symptomatology and functional limitations.  Furthermore, this AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims, such as records from his private physician and SSA.  As a result of that discussion, the Veteran submitted his recent orthopedic consultation records which required the Board to identify whether he desired RO review of this evidence in the first instance.

Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  The hearing transcript reflects that the Veteran and his representative had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, this AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim before it based on the current record. 

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The claim of entitlement to a rating greater than 10 percent for residuals of left knee partial meniscectomy for the time period prior to August 18, 2004 is denied, but a 20 percent rating is granted effective August 18, 2004.

A 10 percent rating for arthritis of the left knee with limitation of motion for the time period prior to December 20, 2006 is denied.

The claim of entitlement to a rating greater than 30 percent for residuals of left total knee replacement since December 20, 2006 is denied.


REMAND

The Veteran claims that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently in receipt of a 30 percent rating for left total knee replacement; a 30 percent rating for right total knee replacement; a 20 percent rating for hypertension; and noncompensable ratings for hallux valgus deformity with osteotomy and bunionectomy as well as residuals of umbilical hernia repair.  This results in a current combined disability rating of 70 percent.  For purposes of 38 C.F.R. § 4.16(a), the disability involving both lower extremities may be considered as one disability.  Thus, the Veteran is currently eligible for consideration of a TDIU award under 38 C.F.R. § 4.16(a).

The record clearly reflects that the Veteran's bilateral total knee replacements preclude him from performing any labor which is not sedentary in nature.  This fact is supported by the opinion of a January 2011 VA C&P examiner who opined that the Veteran would be unable to do any strenuous activities as a result of functional impairment attributable to the left total knee replacement.  This examiner further opined that it was doubtful that the Veteran would be able to maintain any meaningful employment due to functional impairment attributable to the revision left total knee replacement.

However, the Veteran's subsequent private medical records reflect that the Veteran was active in coaching several teams only reporting right knee pain/discomfort without any significant left knee complaints.  The Veteran was specifically advised to begin a normal walking routine.  This evidence suggests that the Veteran has a potential to perform sedentary work which was not specifically addressed by the January 2011 VA C&P examiner.  As such, the Board requires additional medical examination and opinion to decide the TDIU aspect of the claim.



Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of the Veteran's treatment for service-connected disabilities at the Jacksonville, Florida VA Outpatient Clinic since December 13, 2010.

2.  Upon receipt of any additional records, schedule the Veteran for general VA examination to determine whether his service-connected disabilities preclude his ability to obtain and maintain substantially gainful employment.  The claims folder must be provided to the examiner for review.  Following examination, the examiner is requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected disabilities, either singly or combined, render him unable to obtain and maintain substantially gainful employment in a sedentary occupation.

For purpose of examination and opinion, the examiner is specifically requested to consider and address the following:

* the Veteran's documented history of elevated blood pressure readings when working, including the July 2000 private clinic record noting that work stress may be contributing to the Veteran's poorly controlled hypertension and a July 2001 VA clinician opinion stating that the Veteran was physically unable to continue in his usual unemployment until resolution of his hypertensive vascular disease; 
* the Veteran's general description of functional limitations caused by the service-connected bilateral total knee replacements; and
* the Veteran's overall report of functioning to his private examiner in May and June 2011.

3.  Thereafter, readjudicate the claim of entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


